DETAILED ACTION
Claims 1 - 13 of U.S. Application No. 17289213 filed on 04/27/2021 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2021, and 02/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buhler et al. (US 20080185928; Hereinafter, “Buhler”).
Regarding claim 1: Buhler discloses a magnetic levitation bearing structure (1), comprising a cylinder body (11), a rotating shaft (200), a motor stator (70), a motor rotor (266), an axial bearing (100, 110, and 220), a radial bearing (80, and/or 90) and a displacement sensing device 50 and/or 60); 9

    PNG
    media_image1.png
    850
    1077
    media_image1.png
    Greyscale

the axial bearing (100, 110, and 220) comprising an axial bearing stator (110, and 110) and an axial bearing rotor (220), the radial bearing (80, and/or 90) comprising a radial bearing stator (80, 90) and a radial bearing rotor (280, 240); 
the motor rotor (266), the axial bearing rotor (220), and the radial bearing rotor (280, 240) sleeving the rotating shaft (210), the motor stator (70) sleeving in (understood as “sleeved by”) the cylinder body (11); 

Regarding claim 2/1: Buhler discloses the limitations of claim 1 and further discloses that the axial bearing stator (110) is a magnetic levitation rear axial bearing (towards the rear cap 20) and a magnetic levitation front axial bearing (100), and the axial bearing rotor (thrust dusk 220) is a thrust bearing (para [0080]).
Regarding claim 3/2/1: Buhler discloses the limitations of claim 2 and further discloses that the thrust bearing (thrust disk 220) is located between the magnetic levitation rear axial bearing (110) and the magnetic levitation front axial bearing (100).
Regarding claim 4/1: Buhler discloses the limitations of claim 1 and further discloses that the radial bearing stator (80, 90) comprises a magnetic levitation rear radial bearing stator (80) and a magnetic levitation front radial bearing stator (90), the radial bearing rotor comprises a magnetic levitation rear radial bearing rotor (280) and a magnetic levitation front radial bearing rotor (240).
Regarding claim 5/4/1: Buhler discloses the limitations of claim 4 and further discloses that the magnetic levitation rear radial bearing stator (80) and the magnetic levitation front radial bearing stator (90) are fixedly arranged (fig. 1 – 2) in the cylinder body (11), and are located on both sides of the motor stator (70; fig. 1 – 2).
Regarding claim 6/4/1: Buhler discloses the limitations of claim 4 and further discloses that the magnetic levitation rear radial bearing rotor (280) and the magnetic levitation front radial bearing rotor (240) sleeve the rotating shaft (210) and are located on both sides (fig. 3) of the motor rotor (266).
Regarding claim 7/5/4/1: Buhler discloses the limitations of claim 5 and further discloses that the magnetic levitation rear radial bearing stator (80) is provided with a magnetic levitation rear radial bearing stator winding (para [0066] that explains that the radial bearings are provided with heteropolar bearings), and the magnetic levitation front radial bearing stator (90) is provided with a magnetic levitation front radial bearing stator winding (para [0066] that explains that the radial bearings are provided with heteropolar bearings).
Regarding claim 8/1: Buhler discloses the limitations of claim 1 and further discloses that the displacement sensing device (50, 60) comprises a rear displacement sensor assembly (sensor board 50) and a front displacement sensor assembly (sensor board 60).
Regarding claim 13/1: Buhler discloses the limitations of claim 1 and further discloses that a magnetic levitation compressor structure (the device 1 that could be used as compressor, para [0082]), using the magnetic levitation bearing structure (1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buhler in view of Ueyama et al. (US 5739609; Hereinafter, “Ueyama”).
Regarding claim 9/8/1: Buhler discloses the limitations of claim 8 but including the rear displacement sensor assembly (50) and the front displacement sensor assembly (60) are fixedly arranged in the cylinder body (11);
 the rear displacement sensor assembly is located on a side of the magnetic levitation rear radial bearing stator away from the magnetic levitation front radial bearing stator, and the front displacement sensor assembly is located on a side of the magnetic levitation front radial bearing stator away from the magnetic levitation rear radial bearing stator.
Buhler does not disclose that  the rear displacement sensor assembly is located on a side of the magnetic levitation rear radial bearing stator away from the magnetic levitation front radial bearing stator, and the front displacement sensor assembly is located on a side of the magnetic levitation front radial bearing stator away from the magnetic levitation rear radial bearing stator.
Ueyama discloses that the rear displacement sensor assembly (13) is located on a side of the magnetic levitation rear radial bearing stator (6) away from the magnetic levitation front radial bearing stator (7), and the front displacement sensor assembly (14) is located on a side of the magnetic levitation front radial bearing stator (7) away from the magnetic levitation rear radial bearing stator (6).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the parts if .
 Allowable Subject Matter
Claims 10 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10/9/8/1: the limitations “…a rear secondary protection (51) and a rear displacement sensor (52) are provided at an inner diameter of the rear displacement sensor assembly (5); a front secondary protection (171) and a front displacement sensor (172) are provided at an inner diameter of the front displacement sensor assembly (17)” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 11-12 depend on claim 10 and objected to for the same reason.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832